*350OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by the Appellate Division, First Judicial Department, on June 29, 1964 under the name of Marvin McKeller.
By order of this court dated May 26, 1981, respondent was suspended from the practice of law for a period of five years effective June 29, 1981. The suspension resulted from a prior disciplinary proceeding wherein respondent was found guilty, inter alia, of converting $2,000 of a client’s money to his own use, commingling clients’ funds and personal funds, and failing to cooperate with a legitimate investigation by the petitioner Grievance Committee and with the Grievance Committee of the Queens County Bar Association (see, Matter of McKeller, 80 AD2d 424). In the instant proceeding to discipline respondent for professional misconduct, petitioner moves to confirm the report of the Special Referee.
The Special Referee sustained three charges of professional misconduct, to wit, engaging in the unauthorized practice of law by representing a client in a paternity proceeding while suspended as an attorney; failing to file an affidavit as required by the rules of the court, attesting to the fact that he fully complied with the order of suspension and with the rules governing suspended attorneys; and failing to cooperate with a legitimate investigation of the petitioner Grievance Committee.
After reviewing the evidence, we are in full agreement with the findings contained in the Special Referee’s report. Respondent is guilty of the misconduct described above. Petitioner’s motion to confirm the report is granted.
Accordingly, the respondent should be, and hereby is, disbarred and the clerk of the court is directed to strike his name from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Gibbons, Thompson and O’Con-nor, JJ., concur.